UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
MASON TENDERS DISTRICT COUNCIL                                          :
WELFARE FUND; MASON TENDERS DISTRICT                                    :
COUNCIL PENSION FUND; MASON TENDERS                                     :
DISTRICT COUNCIL ANNUITY FUND; MASON                                    :
TENDERS DISTRICT COUNCIL TRAINING FUND; :
MASON TENDERS DISTRICT COUNCIL HEALTH :                                     18-cv-3668 (MKV)
AND SAFETY FUND; and DOMINICK GIAMMONA, :
as FUNDS’ CONTRIBUTIONS/DEFICIENCY                                      :
MANAGER,                                                                :   JUDGMENT
                                                                        :
                                     Plaintiffs,                        :
                                                                        :        USDC SDNY
        - against -                                                     :        DOCUMENT
                                                                        :        ELECTRONICALLY FILED
GIBRALTAR CONTRACTING, INC.; and                                        :        DOC #:
CHRISTIAN VARELA, in his Personal Capacity,                             :        DATE FILED: 2/18/2020
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

          It is hereby ORDERED, ADJUDGED, AND DECREED that, for the reasons stated in

 the Court's Amended Order of January 14, 2020 [ECF 66] and Order of January 22, 2020

 [ECF 67], each entered by Judge Torres, a final judgment in this action is hereby entered as

 follows:
          1. in favor of Plaintiffs Mason Tenders District Council Welfare Fund; Mason Tenders

              District Council Pension Fund; Mason Tenders District Council Annuity Fund; Mason

              Tenders District Council Training Fund; Mason Tenders District Council Health and

              Safety Fund; and Dominick Giammona, in his fiduciary capacity as Funds’

              Contributions/Deficiency Manager (collectively “Funds” or “Plaintiffs”) and against

              Defendants Gibraltar Contracting, Inc. and Christian Varela, in his personal capacity

              in the amounts of:

                 a. $527,196.41 in unpaid fringe benefit contributions;

                 b. $95,136.88 in pre-judgment interest on the unpaid fringe benefit contributions;
                                                          1
               c. $95,136.88 in liquidated damages;

               d. $39,359.13 in unpaid dues checkoffs and Political Action Committee (PAC)

                   contributions;

               e. $13,499.75 in pre-judgment interest on the unpaid dues checkoffs and

                   PAC contributions;

               f. $70,292.87 in imputed audit costs; and

               g. reasonable attorneys’ fees and costs to be fixed by subsequent motion.


         2. in favor of the Plaintiffs and against Defendants and directing Defendants to cooperate

            in an audit and produce its books and records for the period of December 28, 2016 to

            the date of the audit.



It is SO ORDERED.


Dated:              February 18 , 2020
                New York, New York

                                                       ________________________________
                                                       Hon. Mary Kay Vyskocil
                                                       United States District Judge




                                                 2
